Honorable R. L. Lattimore         Opinion No. C-675
Criminal District Attorney
Hidalgo County                    Re:   Whether former aliens who
Edinburg, Texas                         have become naturalized citi-
                                        zens since the voter regis-
                                        tration period ended this
                                        year, may legally be per-
                                        mitted to vote in the pri-
                                        mary or general election
Dear Sir:                               this year.

          You have requested an opinion on the voting status
during the current voting year of former aliens who become
naturalized citizens of the United States after March 17, 1966,
which was the closing date of the voter registration period
prescribed by Section Mb, Texas Election Code, enacted in
Section 7 of Senate Bill No. 1, Chapter,l, Acts 59th Legis-
lature, First Called Session, 1966 (Article 5.02b, Vernon's
Texas Election Code), and who on the day of an election at
which they wish to vote will meet all the valid requirements
of the Texas Constitution for voting at the election but who
did not pay a poll tax or register as voters during the regular
registration period from Wtober 1, 1965 through January 31,
1966, or during the emergency U-day registration period
(March 3, 1966 through March 17, 1966) set up by Section 34b.
You ask whether there is any way for citizens within this
class to register to vote following their naturalization, and
if not, whether they may vote without registration.

          Recently naturalized citizens who made timely payment
of the poll tax may become registered voters by complying with
the provisions of Article 5.14 of the Election Code relating
to holders of alien poll tax receipts; and those exempt from
the poll tax on the ground of nonage or nonresidence may register
by obtaining an exemption certificate under the provisions of
Article 5.17 of the Election Code. Those exempt fromthe poll
tax on the ground of overage who do not live in a city of
10,000 or more inhabitants at the time of the election need


                         -3250-
Hon. R. L. Lattimore, page 2 (C-675)



not have registered, and those who have moved into such a city
after the close of the regular registration period may 'register
by obtaining an exemption certificate under the special pro-
vision of Article 5.16 relating to voters in this category.
Thus, the class of recently naturalized citizens whose right
to vote might be questioned is narrowed to those (1) who were
subject to the poll tax levied for the year 1965 but who did
not pay the tax during the regular period for payment, or (2)
who were exempt from the tax on the ground of overage and lived
in a city of 10,000 or more inhabitants during the regular
registration period and continue to live in such a city at
the time of the election.

          The problem is a temporary one only, as provision is
made for registration of former aliens in the permanent pro-
visions of the voter registration law enacted at the recent
special session of the Legislature following Invalidation of
the requirement for payment of the poll tax as a prerequisite
for voting, which will govern registration for voting in 1967
and subsequent years. Sec. 44a, Texas Election Code, enacted
in Sec. 2 of S.B. No. 1, supra. However, we find no provision
in the laws now in force under which these persons could have
registered as voters before they became naturalized citizens
or under which they may now register. The prwisions of
Article 5.14 of the Election Code do not satisfy the neces-
sities of the occasion, because it did not afford an opportunity
to register without payment of the poll tax -- a requirement
invalidated in United States of America v. State of Texas,
decided by the Federal District Court for the Western District
of Texas, Austin Division, on February 9, 1966, which judgment
was affirmed by the United States Supreme Court on May 2, 1966
(not yet reported),and in Harper v. Virginia State Board of
Elections,     U.S. -,   86 S. Ct. 1079 (March 24, 1966). And
Section 34byupra,   providing for registration by any person
who had not obtained a poll tax receipt or an exemption certif-
icate entitling him to vote in this year's elections "but who
is in other respects a qualified elector," did not provide an
opportunity for registration by persons who were not in fact




                        -3251-
           .




 Bon. R. L. Lattimore. page 3 (C-675)



 qualified electors at that time but   who expected to become
 qualified electors at a future date   within the voting year,
 as does Article 5.17, now in force,   and Section 42a, which will
 become effective for registering to   vote in future years.

            The qualifications of an elector as defined by the
  Texas Constitution are "exclusive and conclusive," and the
  Legislature has no power to add to or diminish the constitu-
  tional qualifications, or to deny to anyone the right of suffrage
  granted to him by the Constitution. KOY v. Schneider, 110 Tex.
369, 218 S.W. 479 (1920): Solon v. State, 54 Tex. Crim. 261,
  114 S.W. 349 (1908); HamiltOn v. Davis, 217 S.W. 431 (Tex.Civ.App.
  1919, errorref.); Texas Power & Liqht Co. V. Brwnwood Public
  Service Co., 111 S.W.2d 1225 (Tex.Civ.App. 1937, error ref.).
. Subject to a possible exception as to persons becoming qualified
  electors within such a short time before an election (e.q..
 within the four-day period preceding the,election, see Art. 5.22,
  Election Code) that their names cannot be added to the list of
  registered voters to be used at the election, we are of the
  opinion that a person who is a qualified elector under the
  Constitution cannot be denied a right to vote because the Legis-
  lature has failed to provide a method by which he may become a
  registered voter.

           We have not found any decision by a Texas court as
 to voting procedures for qualified electors who are not ex-
 pressly exempt from registration but for whom the Legislature
 has not provided a method for registration. Prior Attorney
 General's opinions on this problem have reached conflicting
 results. An opinion appearing in Volume 371, p. 803, of Letters
 and Opinions of the Attorney General (1936), written before
 amendment of present Article 5.16 of the Election Code to pro-
 vide for late registration of overage voters moving to a city
 of 10,000 or more inhabitants after the close of the regular
 registration period, held that following his removal the voter
 should be issued an exemption certificate. On the other hand,
 Opinion No. G-6026 (1944), written before amendment of Article
 5.14 to provide for substitution of a voting poll tax receipt
 for the alien receipt after naturalization of the holder, held
 that there was no statutory authority to amend or correct the
 list of qualified voters or the alien poll tax receipt or to
 issue a new "voting" receipt, and that neither of these things
 should be done. The opinion stated that in order to vote, the


                          -3252-
Ron. R. L. battimore, page 4 (C-675)



former alien "need only convince the election judge that he is
now a citizen," and that "a presentation of his naturalization
papers, or a certified copy thereof, or an affidavit that he
is at the time of election a citizen, having been naturalized,
or anything that would convince the election judge that his
previous disqualification has been removed will suffice to
permit his voting." Opinion No. 2436 (1922). published in
Report and Opinions of the Attorney General, 1920-1922, p. 335,
held that an overage voter who moved to a city of 10,000 or
more after January 31 could vote without having registered.
Cf. Att'y Gen. Op. G-2451 (1940).

          We agree with the holding in Opinion No. O-6026.
Accordingly, we hold that qualified electors within the two
categories covered by this opinion may vote without having
registered. In Opinion No. G-6026, each voter had already
supplied information concerning his age, birthplace, length
of residence, etc., in connection with the issuance of the alien
poll tax receipt, and this information was supplied to the
election officers on the list of alien taxpayers which the tax
collector was required~to prepare and furnish to them. Art.
2975, R.C.S. 1925; Art.'5.14, Election Code. Supplementation
of this information with proof of naturalization was all that
the election judge needed to require in order to establish the
voter's qualifications. However, in the present case the
election judge will have no prior information as to the indivi-
dual's qualifications as a voter, and the judge should inquire
into other qualifications in addition to citizenship before per-
mitting the person to vote.

                          SUMMARY

          Former aliens (1) living in a city of
     10,000 or more inhabitants who are exempt from
     the poll tax on the ground of overage, or (2)
     who are subject to the poll tax levied for the
     year 1965 but who did not pay the tax prior
     to February 1, 1966, may vote without having
     registered as voters in elections held during
     the current voting year if they become natural-
     ized citizens of the United States after March
     17, 1966, and meet all other valid qualifications
     for voting, as prescribed by the Constitution of


                        -3253-
     .    .




Bon. R. L. Lattimore, page 5 (C-675)



    Texas, at the time of the election. The election
    judge should inquire into the individual's quali-
    fications as a voter, and require proof of such
    facts as are deemed necessary, before allowing
    him to vote.

                               Yours very truly,

                               WAGGONER CA=
                               Attorney General




                                    Assistant

MlWrra

APPROVED:
OPINION COMMITTEE

W. V. Geppert, Chairman
Wade Anderson
Marietta Payne
David Longoria
Ralph Rash

APPROVED FOR THE ATTORNEY GENERAL
By: T. B. Wright




                          -3254-